t c summary opinion united_states tax_court harvey c hubbell trust harry j finke iv trustee petitioner v commissioner of internal revenue respondent docket no 2889-12s filed date harry j finke iv a trustee for petitioner nancy p klingshirn for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered in this case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in the federal_income_tax of the harvey c hubbell trust trust or hubbell trust for taxable_year the sole issue for decision is whether the trust is entitled to a charitable_contribution_deduction of dollar_figure in computing its income_tax for taxable_year hereinafter all section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue unless stated otherwise background this case was submitted without trial under rule of the tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure pursuant to the agreement of the parties the case was submitted on the basis of the pleadings the facts recited in the stipulation of facts and the exhibits attached thereto furthermore each of the three trustees of the trust filed an unsworn declaration under penalty of perjury pursuant to u s c sec the trust is a testamentary_trust created under the last will and testament of harvey c hubbell executed on date hereinafter will following mr hubbell’s death on date the will was admitted to probate before the court of common pleas hamilton county ohio probate division probate_court in after the final distribution of mr hubbell’s estate the trust described in item iv of the will came into existence item iv of the will provides as follows item iv all the rest residue and remainder of my estate i give devise and bequeath to my trustees hereinafter named and to their successors in trust the trustees shall make payment out of net_income if available otherwise out of principal as follows a b c d e to each sister and brother of mine then living such amount as my executors and trustees deem best but not in excess of one hundred dollars dollar_figure per month for life to each blood niece and nephew of mine then living such amount as my executors and trustees deem best but not in excess of fifty dollars dollar_figure per month for life to ed wagner the sum of five hundred dollars dollar_figure to isabell l kircher the sum of one hundred dollars dollar_figure per month for life and to clarence caesar the sum of seventy-five dollars dollar_figure per month for life item v of the will provides that the trust will terminate upon the death of the last person receiving benefits under the trust unless the trustees decide to continue the trust under the terms set out in that provision item v provides as follows item v the trust last above mentioned shall terminate upon the death of the last person receiving benefits therefrom except that if in the judgment of the then trustees it is advisable to continue the trust it may be continued for not longer than ten years after such death all unused income and the remainder of the principal shall be used and distributed in such proportion as the trustees deem best for such purpose or purposes to be selected by them as the time of each distribution as will make such uses and distributions exempt from ohio inheritance and federal_estate_taxes and for no other purpose in only two beneficiaries were entitled to receive payments under item iv of the will clarence e caesar and frances cleveland one of mr hubbell’s nieces during the trustees made monthly payments to them totaling dollar_figure as directed by the will mr caesar died during the following year in addition to the trust item ii of the will contemplates the creation of a marital trust for the benefit of mr hubbell’s wife grace item ii provides that if she were to survive then one-half of mr hubbell’s estate would be contributed to the marital trust and the trustees would pay the income therefrom to grace for life item ii also directs the trustees to pay the remainder of the marital trust as grace might direct in her last will item ii further provides that if she were to make no such direction in her last will then the remaining assets of the marital trust would become part of the trust established under item iv of the will grace did not survive her husband and the marital trust did not come into existence the will appoints three individuals including alton e purcell esquire mr hubbell’s attorney to be executors and trustees they are given broad powers to manage mr hubbell’s estate and the two trusts described above they are also given the power to create a foundation or other similar organization in order to comply with my wishes as to the disposition of the residue of my estate item viii provides in part as follows item viii without limiting the general powers of my executors and trustees i authorize and empower them in their sole discretion and without any order of court to do any or all of the things set forth in the following paragraphs which and upon such prices terms and conditions as they deem advisable organize and incorporate if they deem best in order to comply with my wishes as to the disposition of the residue of my estate a foundation or other similar organization the trustees have never established a foundation or other similar organization pursuant to the above provision on date the executors and trustees of the estate of harvey c hubbell deceased filed an inventory of the personal_property and real_property belonging to the deceased mr hubbell including the value of the yearly rental of the real_property the total value of mr hubbell’s property on that date including the value of the yearly rental of the real_property was shown on the inventory as dollar_figure from that time until the year in issue the trustees managed the assets of the trust they paid fees and expenses and from the net_income of the trust they made the distributions required under item iv of the will from time to time the trustees also caused the trust to make charitable_contributions as defined by sec_170 the information set forth in the following schedule was taken from a sampling of the form sec_1041 u s income_tax return for estates and trusts that were filed on behalf of the trust from through in the following schedule the second column lists the income received by the trust for each of the years shown the third column lists the total individual payments that were made by the trust under item iv of the will for each of those years and the fourth column lists the charitable_contribution deductions claimed by the trust for each of those years year income distributions dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number charitable_contribution_deduction dollar_figure big_number big_number big_number big_number big_number big_number big_number during the trust made charitable_contributions within the meaning of sec_170 of cash totaling dollar_figure during that year the trust also made charitable_contributions within the meaning of sec_170 of shares of stock valued at dollar_figure the trust’s income_tax return for claimed a charitable_contribution_deduction of dollar_figure according to the trust’s return that amount was computed as follows description of item total contributions in cash total contributions in stock total charitable_contributions amount dollar_figure dollar_figure dollar_figure subtract amount set_aside for religious charitable or educational_purposes for the year ended big_number add amount set_aside for religious charitable or educational_purposes for the year ended amounts paid or permanently set_aside for charitable purposes tax-exempt_income allocable to charitable_contributions charitable_contribution_deduction dollar_figure dollar_figure dollar_figure dollar_figure on date the trustees filed with the probate_court a complaint for declaratory relief or in the alternative modification of trust the probate_court entered an agreed judgment on date wherein it cited item v and item viii paragraph of the will quoted above and entered the following judgment the language of the will as written providing for the administration of the trust authorizes and has from the inception of the trust authorized the trustees of the trust to make distributions of income and principal for charitable purposes specified in sec_170 or the corresponding provision of any subsequent federal tax law both currently and upon termination of the trust the will discussion mr hubbell’s will contemplated the creation of two testamentary trusts first in item ii of the will mr hubbell directed that a marital trust be created for his wife grace if she survived him he directed that the marital trust be funded with one-half of his estate after the payment of his debts and that grace receive all of the income from the marital trust for life with a testamentary_power_of_appointment if grace failed to exercise her power_of_appointment upon her death then mr hubbell directed that the remainder of the marital trust would become part of the second trust the second trust contemplated by mr hubbell’s will is the trust established under item iv in which mr hubbell directed that monthly payments be made for life to each of his sisters and brothers blood nieces and nephews and two named individuals if they survived him we sometimes refer to these payments as annuities and to the beneficiaries under item iv as annuitants mr hubbell also directed the trustees to make such payments out of net_income if available otherwise out of principal the trust was to be funded with the residue of mr hubbell’s estate after the payment of approximately one-half of his assets to the marital trust if a marital trust were established and the payment of all inheritance and estate_taxes in item v of the will mr hubbell directed that the trust terminate upon the death of the last person receiving payments under item iv unless the trustees continue the trust for a period no longer than years during such a continuation period mr hubbell directed the trustees to use and distribute the trust assets in such a way as to make the uses and distributions exempt from ohio inheritance and federal_estate_taxes and for no other purpose in this opinion we assume ad arguendo that this quoted phrase from item v authorizes the trustees to make charitable_contributions as defined by sec_170 as it turned out ms hubbell did not survive her husband and the marital trust contemplated under item ii never came into existence only the trust established under item iv came into existence from when that trust began to operate through the year in issue a period of almost years there were living beneficiaries entitled to receive payments under item iv and the trustees named in mr hubbell’s will and their successors made the payments required by that provision thus during the existence of the trust to that point there was never a termination of the trust under item v the trustees never had the option of invoking item v to continue the trust and to use and distribute all unused income and the remainder of the principal as would make such uses and distributions exempt from ohio inheritance and federal_estate_taxes and for no other purpose throughout the trust’s existence through the trustees regularly used trust assets to make cash and noncash charitable_contributions within the meaning of sec_170 and they claimed deductions for such contributions on the trust’s federal_income_tax returns the issue before us involves the charitable_contribution_deduction of dollar_figure claimed by the trust for the amount deducted for a schedule attached to the trust’s return shows how the trust’s charitable_contribution_deduction was computed that computation starts with the cash contributions of dollar_figure and the noncash contributions of dollar_figure that were made during the year to various charitable organizations a total of dollar_figure from that total there is subtracted dollar_figure described as the amount set_aside for religious charitable or education purposes for the year ended and there is added dollar_figure described as the amount set_aside for religious charitable or education purposes for the year ended the sum of those amounts dollar_figure dollar_figure less dollar_figure plus dollar_figure was reported on schedule a charitable deduction of the trust’s return as the amount_paid or permanently set_aside for charitable purposes from gross_income after allocating tax-exempt_income of dollar_figure to that amount the trust claimed the difference dollar_figure as a charitable_contribution_deduction under sec_642 ie dollar_figure minus dollar_figure respondent’s position respondent disallowed the charitable_contribution_deduction of dollar_figure claimed by the trust for taxable_year this was the only adjustment made in the notice_of_deficiency issued to the trust for that year respondent concedes that the contributions during that year were paid for a purpose specified in sec_170 nevertheless respondent asserts that the trust is not entitled to deduct the amount contributed because none of the contributions was made pursuant to the terms of the governing instrument as required by sec_642 according to respondent no provision of the will authorized the trustees to make charitable_contributions for taxable_year or for any other year thus respondent asserts that the charitable_contributions made during are not deductible under sec_642 as a general_rule the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed 503_us_79 292_us_435 the position of the trust even though the trust acknowledges that the issue in this case is whether its trustees were authorized by the will to make charitable gifts during it points to no provision in the will by which mr hubbell expressly authorized the trustees to make such gifts the trust asserts that the court can go beyond the provisions of the will to determine mr hubbell’s intent because there is a latent ambiguity in the will a latent ambiguity has been defined as follows a latent ambiguity is a defect which does not appear on the face of language used or an instrument being considered it arises when language is clear and intelligible and suggests but a single meaning but some intrinsic fact or some extraneous evidence creates a necessity for interpretation or a choice between two or more possible meanings as where the words apply equally well to two or more different subjects or things conkle v conkle n e 2d see michelsen-caldwell v croy no wd-08-001 wl ohio ct app date cline v lewton no wl ohio ct app date cf 92_tc_776 the trust argues that t o the extent the language of the hubbell will is not clear in explicitly authorizing charitable gifts it contains a latent ambiguity the trust argues that the latent ambiguity is revealed by the fact that the trustees of the trust including alton e purcell who was mr hubbell’s attorney and presumably knew his intent and who probably drafted the will have consistently exercised their duties with the understanding that the will authorized them to make charitable gifts as a result the trust argues the court can use extrinsic evidence to resolve the latent ambiguity in the will and to find that mr hubbell intended his trustees to make the charitable_contributions that were made during taxable_year according to the trust there is ample evidence that mr hubbell intended to authorize its trustees to use trust assets to make charitable_contributions this evidence includes the provisions of the will specifically item v which authorizes the trustees to continue the trust for years after it would otherwise terminate as long as all unused income and the remainder of the principal shall be used and distributed for such purpose or purposes as will make such uses and distributions exempt from ohio inheritance and federal_estate_taxes and for no other purpose the trust also points to item viii paragraph of the will which authorizes the trustees to organize and incorporate a foundation or other similar organization to carry out mr hubbell’s wishes as to the disposition of the residue of my estate the evidence also includes the role of alton e purcell mr hubbell’s attorney who probably drafted the will and who along with the other original and successor trustees for over years never had reason to question that mr hubbell intended the trust to make charitable_contributions the evidence also includes the fact that the assets of the trust far exceeded the amount necessary to make the small individual payments required by item iv and suggests that mr hubbell intended the excess to be used for charitable purposes finally the trust asserts that the agreed judgment entry of the probate_court is consistent with the above evidence of mr hubbell’s intent because as mentioned above the judgment found that the language of the will authorizes and has from the inception of the trust authorized the trustees to make distributions of income and principal for charitable purposes specified in internal_revenue_code sec_170 both currently and upon termination of the trust the trust cites 387_us_456 and argues that w hile the probate court’s judgment is not binding on this court the court should give proper regard to the judgment in deciding the issue before it analysis we must decide whether the trust is entitled to the charitable_contribution_deduction of dollar_figure it claimed under sec_642 for taxable_year the trust which bears the burden_of_proof as to this issue must do three things identify the governing instrument show that the charitable_contributions were paid pursuant to the terms of that instrument as required by sec_642 and demonstrate that each contribution was paid for a charitable purpose under sec_170 see 465_f3d_525 2d cir the parties agree that the will is the governing instrument they also agree that each of the subject contributions was paid for a charitable purpose under sec_170 thus the trust need only show that the charitable_contributions were made pursuant to the terms of the will as required by sec_642 in 301_us_379 the supreme court considered the meaning of the words pursuant to in the context of a_trust like the hubbell trust that was established to pay annuities to certain individuals from the gross_income of the trust the issue in that case was whether the charitable_contributions made by the trust during the year had been paid pursuant to the governing trust deed such that the trust was entitled to deduct the contributions under a predecessor of sec_642 unlike mr hubbell’s will the trust deed in that case expressly authorized the trustees to pay to charities such sums as in their judgment may be paid without jeopardizing the annuities herein provided for whenever the net_income for the year equaled twice the amount of the annuities to be paid id pincite the commissioner argued that the charitable_contributions were not made pursuant to the trust deed and were not deductible because the trust deed left the decision to the discretion of the fiduciary and it did not direct the fiduciary to make the charitable_contributions id pincite the supreme court rejected the commissioner’s argument on the ground that the plain meaning of the words pursuant to is acting or done in consequence or in prosecution of anything hence agreeable conformable following or according id pincite quoting webster’s new international dictionary unabridged 2d ed the court rejected the commissioner’s position that the words should be interpreted to mean directed or definitely enjoined id pincite the court held that the trust was entitled to a charitable_contribution_deduction because the fiduciary was authorized even though the fiduciary was not required by the trust instrument to make charitable_contributions and the fiduciary did in fact make charitable_contributions see 710_f2d_1316 8th cir it is important to note that under the old colony case a_trust is not entitled to a charitable_contribution_deduction when the fiduciary acting without any authority under the trust instrument distributes trust assets to charity id pincite- the trust instrument must authorize the fiduciary to make charitable_contributions in order for a court to find that the charitable_contributions were made pursuant to the terms of the trust instrument id it is helpful to compare the hubbell case to 301_us_379 both cases involve trusts created for the purpose of paying annuities to certain specified individuals for life the trust deed in old colony directed the trustees to make the specified annuity payments id pincite in addition the trust deed expressly authorized the trustees to pay to charities before the death of the last annuitant such sums as in their judgment may be paid without jeopardizing the annuities id after the death of the last annuitant the trust deed directed the trustees were to distribute the remaining trust assets to charity id pincite thus the trust deed in the old colony case authorized the fiduciary to make charitable_contributions before the death of the last annuitant and it directed the trustees to distribute the remainder of the assets to charity after the death of the last annuitant mr hubbell’s will on the other hand makes no provision for the payment of any charitable_contributions before the death of the last annuitant during that period the only payments from net_income expressly permitted to be made by the trust are the annual annuity payments specified by mr hubbell in item iv it is not until after the death of the last annuitant when the trust terminates pursuant to item v that the trustees are permitted to continue the trust and to use and distribute unused income and the remainder of the principal for a purpose exempt from ohio inheritance and federal_estate_taxes and for no other purpose thus items iv and v conserve the assets of the trust by authorizing only the annual annuity payments required by item iv until after the annuities have been paid in full this conservative approach is consistent with the fact that mr hubbell’s will provides not only for the creation of the trust but also for the creation of a marital trust for his wife and directs in item ii that the marital trust be given one- half of his property after the payment of his debts if the marital trust had come into existence then the trust would have received less than one-half of the amount it actually received representatives of the trust fail to take the marital trust into consideration in their argument we also note that item iv provides that the trustees shall make the annual annuity payments out of net_income if available otherwise out of principal and thereby suggests a concern about whether the assets of the trust would be sufficient to generate enough net_income to pay the annual annuities furthermore the opinion of the supreme court in old colony provided clear authority to mr hubbell and the drafters of his will to authorize without directing his trustees to make charitable_contributions before the death of the last annuitant see 301_us_379 the opinion also shows that mr hubbell could restrict such authority to prevent the charitable_contributions from jeopardizing the payment of the annuities as was done in the old colony case id pincite if mr hubbell had intended to give his trustees such authority in his will he could easily have done so it is difficult to conclude that his failure to grant authority to his trustees to make charitable_contributions before the death of the last annuitant was not intentional in the construction of a will the testator’s intention must be ascertained from the words of the will e g oliver v bank one dayton n a n e 2d ohio boulger v evans n e 2d ohio townsend’s ex’rs v townsend ohio st ohio as discussed above items iv and v of the will show that mr hubbell intended to provide lifetime annuities to his sisters and brothers nieces and nephews and named individuals and he intended those annuities to be fully paid before the assets of the trust were used for any other purpose such as making charitable gifts contrary to the clear language expressing mr hubbell’s intent that no charitable_contributions be made until after the death of the last beneficiary the trust claims that mr hubbell really intended to authorize the trustees to make charitable gifts before the death of the last beneficiary the trust argues that mr hubbell’s true intent cannot be determined from the four corners of his will because there is a latent ambiguity in the will that cannot be resolved without considering extrinsic evidence involving the historic operation of the trust for there to be an ambiguity in a will the words of the will must have two or more meanings they must be understood in more than one way or they must refer to two or more things at the same time boulger n e 2d pincite for the ambiguity to be a latent ambiguity the language must be clear and intelligible and suggest but a single meaning but some intrinsic fact or some extraneous evidence must create a necessity for interpretation or a choice between two or more possible meanings as where the words apply equally well to two or more different subjects or things michelsen-caldwell wl at cline wl at conkle n e 2d pincite the trust argues that the ambiguity in the will is found in the fact that the language of the hubbell will is not clear in explicitly authorizing charitable gifts thus the trust argues that items iv and v which state in effect that charitable gifts cannot be made before the death of the last annuitant are ambiguous because they do not explicitly state the opposite that charitable gifts can be made before the death of the last annuitant this is not an ambiguity in the will it does not involve an interpretation or a choice between the different meanings of words of the will that have two or more meanings or words that can be understood in more than one way or words that refer to two or more things at the same time see boulger n e 2d pincite the trust is not asking the court to resolve a latent ambiguity the trust is asking the court to rewrite the will since there is no ambiguity there is no need to turn to extrinsic evidence and the testator’s intent must be determined from the will id we find that the will provides in items iv and v that the annuity payments are the only payments that can be made from net_income before the death of the last annuitant whereas after the death of the last annuitant if the trust is continued the unused income and the remainder of principal can be used and distributed for a purpose exempt from ohio inheritance and federal_estate_taxes and for no other purpose we further find that the will provides in effect that no charitable_contributions are to be made until after the death of the last beneficiary therefore the charitable_contributions made by the trust during were not made pursuant to the will the governing instrument and they are not deductible under sec_642 any other contentions made by the trust that we have not addressed are irrelevant moot or meritless decision will be entered for respondent
